Exhibit 10.1

 

PHARSIGHT CORPORATION

 

AMENDED AND RESTATED 2000 EQUITY INCENTIVE PLAN

 

Adopted by Board of Directors April 7, 2000

Approved by Stockholders June 4, 2000

Amended by Board of Directors July 29, 2002

Approved by Stockholders September 6, 2002

Amended by Board of Directors June 13, 2003

Amended by Board of Directors July 17, 2003

Amended by Board of Directors April 22, 2004

Effective Date: Date of Initial Public Offering

Termination Date: April 7, 2010

 

1. PURPOSES.

 

(a) Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.

 

(b) Available Stock Awards. The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) stock bonuses and (iv) rights to acquire restricted stock. The
Plan also provides for non-discretionary grants of Nonstatutory Stock Options to
Non-Employee Directors of the Company.

 

(c) General Purpose. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.

 

2. DEFINITIONS.

 

(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) “Cause” means the occurrence of any one or more of the following: (i) the
Participant’s conviction of any felony or any crime involving moral turpitude or
dishonesty which results in material harm to the business of the Company; (ii)
the Participant’s participation in a fraud or act of dishonesty against the
Company which results in material harm to the business of the Company; or (iii)
the Participant’s intentional, material violation of any material contract
between the Company and the Participant or any statutory duty the Participant
owes to the Company that the Participant does not correct within thirty (30)
days after written notice thereof has been provided to the Participant and which
results in material harm to the business of the Company.

 

1.



--------------------------------------------------------------------------------

(d) “Change in Control” means the occurrence of any one or more of the
following:

 

(i) a Corporate Transaction after which persons who were not stockholders of the
Company immediately prior to such Corporate Transaction own, directly or
indirectly, immediately following such Corporate Transaction, fifty percent
(50%) or more of the outstanding voting power of each of (a) the continuing or
surviving entity and (b) any direct or indirect parent corporation of the
continuing or surviving entity;

 

(ii) after the IPO Date, an acquisition by any person, entity or group within
the meaning of Section 13(d) or 14(d) of the Exchange Act, or any comparable
successor provisions (excluding any employee benefit plan, or related trust,
sponsored or maintained by the Company or an Affiliate) of the beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act,
or comparable successor rule) of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of Directors; provided that such acquisition does not occur in
connection with, in contemplation of or as a result of a Corporate Transaction;
or

 

(iii) after the IPO Date, during any consecutive two (2) year period the
individuals who, as of the start of such period, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least fifty percent
(50%) of the Board, provided that such change in the Incumbent Board does not
occur in connection with, in contemplation of or as a result of a Corporate
Transaction, and further provided that if the election, or nomination for
election, by the Company’s stockholders of any new Director was approved by a
vote of at least fifty percent (50%) of the Incumbent Board, such new Director
shall be considered as a member of the Incumbent Board.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

(f) “Committee” means a committee of one or more members of the Board appointed
by the Board in accordance with subsection 3(c).

 

(g) “Common Stock” means the common stock of the Company.

 

(h) “Company” means Pharsight Corporation, a Delaware corporation.

 

(i) “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as Directors
or Directors who are merely paid a director’s fee by the Company for their
services as Directors.

 

(j) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s

 

2.



--------------------------------------------------------------------------------

Continuous Service. For example, a change in status from an Employee of the
Company to a Consultant of an Affiliate or a Director will not constitute an
interruption of Continuous Service. The Board or the chief executive officer of
the Company, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by that party, including sick leave, military leave or any other
personal leave.

 

(k) “Corporate Transaction” means the occurrence of any one or more of the
following:

 

(i) a sale, lease or other disposition of all or substantially all of the
securities or assets of the Company;

 

(ii) a merger or consolidation following which the Company is not the surviving
corporation;

 

(iii) a reverse merger following which the Company is the surviving corporation
but the shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise; or

 

(iv) any other transaction described as a “corporate transaction” in Treasury
Regulations §1.425-1(a)(1)(ii).

 

(l) “Covered Employee” means the chief executive officer and the four (4) other
highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.

 

(m) “Director” means a member of the Board of Directors of the Company.

 

(n) “Disability” means the inability of a person, in the opinion of a qualified
physician acceptable to the Company, to perform the major duties of that
person’s position with the Company or an Affiliate because of the sickness or
injury of the person and such inability results in termination of employment by
the Company or Affiliate.

 

(o) “Eligible Director” means a Non-Employee Director or any other Director who
is not an Employee or Consultant at the time of grant of an Nonstatutory Stock
Option under section 7 hereof.

 

(p) “Employee” means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.

 

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

3.



--------------------------------------------------------------------------------

(r) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows and in each case in a manner consistent with Section
260.140.50 of Title 10 of the California Code of Regulations:

 

(i) If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market, the Nasdaq SmallCap Market or the Over The Counter
Bulletin Board system the Fair Market Value of a share of Common Stock shall be
the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange, market or system (or the exchange, market
or system with the greatest volume of trading the Common Stock) on the last
market trading day prior to determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable.

 

(ii) In the absence of an established market or system for the Common Stock, the
Fair Market Value shall be determined in good faith by the Board.

 

(s) “Good Reason” means that one or more of the following are undertaken by the
Company without the Participant’s express written consent: (i) the assignment to
the Participant of any duties or responsibilities that results in a diminution
in the Participant’s position or function as in effect immediately prior to the
effective date of the Change in Control; provided, however, that a mere change
in the Participant’s title or reporting relationships shall not constitute Good
Reason; (ii) a reduction by the Company in the Participant’s annual base salary,
as in effect on the effective date of the Change in Control; (iii) any failure
by the Company to continue in effect any benefit plan or program, including
incentive plans or plans with respect to the receipt of securities of the
Company, in which the Participant was participating immediately prior to the
effective date of the Change in Control (hereinafter referred to as “Benefit
Plans”), or the taking of any action by the Company that would adversely affect
the Participant’s participation in or reduce the Participant’s benefits under
the Benefit Plans or deprive the Participant of any fringe benefit that the
Participant enjoyed immediately prior to the effective date of the Change in
Control; provided, however, that Good Reason shall not be deemed to have
occurred if the Company provides for the Participant’s participation in benefit
plans and programs that, taken as a whole, are comparable to the Benefit Plans;
(iv) a relocation of the Participant’s business office to a location more than
thirty (30) miles from the location at which the Participant performs duties as
of the effective date of the Change in Control, except for required travel by
the Participant on the Company’s business to an extent substantially consistent
with the Participant’s business travel obligations prior to the Change in
Control; (v) a material breach by the Company of any provision of the Plan or
the Stock Award Agreement or any other material agreement between the
Participant and the Company concerning the terms and conditions of the
Participant’s employment; or (vi) any failure by the Company to obtain the
assumption of the Plan and Stock Award Agreement by any successor or assign of
the Company.

 

(t) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(u) “Independent Director” means each Director of the Company who is (i) not an
Employee of the Company, (ii) is not acting in the capacity of a Consultant to
the Company, and (iii) cannot exercise, individually or in affiliation with any
entity or group of entities that exercises, voting control over more than 20% of
the Company’s voting stock.

 

4.



--------------------------------------------------------------------------------

(v) “IPO Date” means the effective date of the Company’s Form S-1 Registration
Statement filed under the Securities Act in connection with the initial public
offering of the Common Stock.

 

(w) “Non-Employee Director” means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or a subsidiary, does not
receive compensation (directly or indirectly) from the Company or its parent or
a subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(x) “Non-Employee Director Option” shall have the meaning subscribed in section
7 hereof.

 

(y) “Non-Employee Director Option Agreement” means a written agreement between
the Company and an Eligible Director, evidencing the terms and conditions of a
Non-Employee Director Option grant. Each Non-Employee Director Option Agreement
shall be subject to the terms and conditions of the Plan.

 

(z) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(aa) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(bb) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

 

(cc) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

 

(dd) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

 

(ee) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.

 

5.



--------------------------------------------------------------------------------

(ff) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

 

(gg) “Plan” means this Pharsight Corporation Amended and Restated 2000 Equity
Incentive Plan.

 

(hh) “Predecessor Plans” means the Company’s 1995 Stock Option Plan and the 1997
Stock Option Plan.

 

(ii) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

(jj) “Securities Act” means the Securities Act of 1933, as amended.

 

(kk) “Stock Award” means any right granted under the Plan, including an Option,
a Non-Employee Director Option, a stock bonus and a right to acquire restricted
stock.

 

(ll) “Stock Award Agreement” means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

 

(mm) “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.

 

3. ADMINISTRATION.

 

(a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
subsection 3(c).

 

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(i) To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.

 

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

 

(iii) To amend the Plan or a Stock Award as provided in Section 13.

 

6.



--------------------------------------------------------------------------------

(iv) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company which
are not in conflict with the provisions of the Plan.

 

(c) Delegation to Committee.

 

(i) General. The Board may delegate administration of the Plan to a Committee or
Committees of one (1) or more members of the Board, and the term “Committee”
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.

 

(ii) Committee Composition when Common Stock is Publicly Traded. At such time as
the Common Stock is publicly traded, in the discretion of the Board, a Committee
may consist solely of two or more Outside Directors, in accordance with Section
162(m) of the Code, and/or solely of two or more Non-Employee Directors, in
accordance with Rule 16b-3. Within the scope of such authority, the Board or the
Committee may (1) delegate to a committee of one or more members of the Board
who are not Outside Directors the authority to grant Stock Awards to eligible
persons who are either (a) not then Covered Employees and are not expected to be
Covered Employees at the time of recognition of income resulting from such Stock
Award or (b) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code and/or) (2) delegate to a committee of one or more
members of the Board who are not Non-Employee Directors the authority to grant
Stock Awards to eligible persons who are not then subject to Section 16 of the
Exchange Act.

 

(d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

4. SHARES SUBJECT TO THE PLAN.

 

(a) Share Reserve. Subject to the provisions of Section 12 relating to
adjustments upon changes in stock and Section 4(d) below, the Common Stock that
may be issued pursuant to Stock Awards shall not exceed in the aggregate four
million four hundred twelve thousand seven hundred fifty seven (4,412,757)
shares of Common Stock (the “Reserved Shares”). As of each January 1, beginning
with January 1, 2004 and continuing through and including January 1, 2010 (the
“Anniversary Date”), the number of Reserved Shares will be increased
automatically by the least of (i) 5 % of the total number of share of Common
Stock outstanding on such Anniversary Date, (ii) two million (2,000,000) shares,
(iii) such fewer number of shares as determined by the Board prior to such
Anniversary Date or (iv) such fewer number of shares as permitted pursuant to
Section 4(d) below.

 

7.



--------------------------------------------------------------------------------

(b) Reversion of Shares to the Share Reserve. If any Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Stock
Award shall revert to and again become available for issuance under the Plan.

 

(c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

(d) Reserve Limitation. Notwithstanding Section 4(a), if at the time of each
grant of a Stock Award under the Plan, the Company is subject to Section
260.140.45 of Title 10 of the California Code of Regulations (“Section
260.140.45”), the total number of securities issuable upon exercise of all
outstanding options of the Company and the total number of shares provided for
under this Plan or any other equity incentive, stock bonus or similar plan or
agreement of the Company or outside any such plan shall not exceed 30% of the
then outstanding capital stock of the Company (as measured as set forth in
Section 260.140.45), unless stockholder approval to exceed 30% has been obtained
in compliance with Section 260.140.45, in which case the limit shall be such
higher percentage as approved by the stockholders.

 

5. ELIGIBILITY.

 

(a) Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors (whether or not eligible for grants pursuant
to Section 7 hereof) and Consultants.

 

(b) Ten Percent Stockholders.

 

(i) A Ten Percent Stockholder shall not be granted an Option unless the exercise
price of such Option is at least one hundred ten percent (110%) of the Fair
Market Value of the Common Stock at the date of grant and the Option is not
exercisable after the expiration of five (5) years from the date of grant.

 

(ii) So long as the Company is subject to Section 260.140.41 of Title 10 of the
California Code of Regulations, a Ten Percent Stockholder shall not be granted a
restricted stock award unless the purchase price of the restricted stock is at
least (A) one hundred percent (100%) of the Fair Market Value of the Common
Stock on the date of grant or (B) such lower percentage of the Fair Market Value
of the Common Stock on the date of grant as is permitted by Section 260.140.41
of Title 10 of the California Code of Regulations at the time of the grant of
the restricted stock award.

 

(c) Section 162(m) Limitation. Subject to the provisions of Section 12 relating
to adjustments upon changes in the shares of Common Stock, no Employee shall be
eligible to be granted Options covering more than Five Hundred Thousand
(500,000) shares of Common Stock during any calendar year.

 

8.



--------------------------------------------------------------------------------

(d) Consultants.

 

(i) A Consultant shall not be eligible for the grant of a Stock Award if, at the
time of grant, a Form S-8 Registration Statement under the Securities Act (“Form
S-8”) is not available to register either the offer or the sale of the Company’s
securities to such Consultant because of the nature of the services that the
Consultant is providing to the Company, or because the Consultant is not a
natural person, or as otherwise provided by the rules governing the use of Form
S-8, unless the Company determines both (i) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (ii) that such grant complies with the securities laws of all
other relevant jurisdictions.

 

(ii) Form S-8 generally is available to consultants and advisors only if (i)
they are natural persons; (ii) they provide bona fide services to the issuer,
its parents, its majority-owned subsidiaries or majority-owned subsidiaries of
the issuer’s parent; and (iii) the services are not in connection with the offer
or sale of securities in a capital-raising transaction, and do not directly or
indirectly promote or maintain a market for the issuer’s securities.

 

6. OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

 

(a) Term. Subject to the provisions of subsection 5(b) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten (10)
years from the date it was granted.

 

(b) Exercise Price of an Incentive Stock Option. Subject to the provisions of
subsection 5(b) regarding Ten Percent Stockholders, the exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted.

 

(c) Exercise Price of a Nonstatutory Stock Option. Subject to the provisions of
subsection 5(b) regarding Ten Percent Stockholders, the exercise price of each
Nonstatutory Stock Option shall be not less than eighty-five percent (85%) of
the Fair Market Value of the Common Stock subject to the Option on the date the
Option is granted.

 

(d) Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash at the time the Option is exercised or (ii) at
the discretion of the Board at the time of the grant of the Option (or
subsequently in the case of a Nonstatutory Stock Option) (1) by delivery to the
Company of other Common Stock, (2) according to a deferred payment or other
similar arrangement with the Optionholder or (3) in any other form of legal
consideration that may be

 

9.



--------------------------------------------------------------------------------

acceptable to the Board. Unless otherwise specifically provided in the Option,
the purchase price of Common Stock acquired pursuant to an Option that is paid
by delivery to the Company of other Common Stock acquired, directly or
indirectly from the Company, shall be paid only by shares of the Common Stock of
the Company that have been held for more than six (6) months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes). At any time that the Company is incorporated in Delaware,
payment of the Common Stock’s “par value,” as defined in the Delaware General
Corporation Law, shall not be made by deferred payment.

 

(e) Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

 

(f) Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock Option
shall be transferable to the extent provided in the Option Agreement; provided
however, to the extent that the Company is subject to Section 260.140.41(d) of
Title 10 of the California Code of Regulations at the time of the grant of the
Nonstatutory Stock Option, the Nonstatutory Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
If the Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

 

(g) Vesting Generally. The total number of shares of Common Stock subject to an
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(g) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised. Notwithstanding the foregoing, to the extent that the Company is
subject to the following restrictions on vesting under Section 260.140.41(f) of
Title 10 of the California Code of Regulations at the time of the grant of the
Option, then options granted to an Employee who is not an Officer, Director or
Consultant on the date of grant shall provide for vesting of the total number of
shares of Common Stock at a rate of at least twenty percent (20%) per year over
five (5) years from the date the Option was granted, subject to reasonable
conditions such as continued employment.

 

(h) Termination of Continuous Service. In the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such

 

10.



--------------------------------------------------------------------------------

Option as of the date of termination) but only within such period of time ending
on the earlier of (i) the date three (3) months following the termination of the
Optionholder’s Continuous Service (or such longer or shorter period specified in
the Option Agreement, which period, for so long as the Company is subject to
Section 260.140.41 of Title 10 of the California Code of Regulations, shall not
be less than thirty (30) days unless such termination is for Cause), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination, the Optionholder does not exercise his or her Option within
the time specified in the Option Agreement, the Option shall terminate.

 

(i) Extension of Termination Date. An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in subsection 6(a) or (ii) the
expiration of a period of three (3) months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.

 

(j) Disability of Optionholder. In the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement, which period, for so long as the Company is subject to
Section 260.140.41 of Title 10 of the California Code of Regulations, shall not
be less than six (6) months) or (ii) the expiration of the term of the Option as
set forth in the Option Agreement. If, after termination, the Optionholder does
not exercise his or her Option within the time specified herein, the Option
shall terminate.

 

(k) Death of Optionholder. In the event (i) an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death or (ii) the Optionholder dies
within the period (if any) specified in the Option Agreement after the
termination of the Optionholder’s Continuous Service for a reason other than
death, then the Option may be exercised (to the extent the Optionholder was
entitled to exercise such Option as of the date of death) by the Optionholder’s
estate, by a person who acquired the right to exercise the Option by bequest or
inheritance or by a person designated to exercise the Option upon the
Optionholder’s death pursuant to subsection 6(e) or 6(f), but only within the
period ending on the earlier of (1) the date eighteen (18) months following the
date of death (or such longer or shorter period specified in the Option
Agreement, which period, for so long as the Company is subject to Section
260.140.41 of Title 10 of the California Code of Regulations, shall not be less
than six (6) months) or (2) the expiration of the term of such Option as set
forth in the Option Agreement. If, after death, the Option is not exercised
within the time specified herein, the Option shall terminate.

 

(l) Early Exercise. The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to

 

11.



--------------------------------------------------------------------------------

exercise the Option as to any part or all of the shares of Common Stock subject
to the Option prior to the full vesting of the Option. Subject to the
“Repurchase Limitation” in Section 11(g), any unvested shares of Common Stock so
purchased may be subject to a repurchase option in favor of the Company or to
any other restriction the Board determines to be appropriate.

 

(m) Re-Load Options.

 

(i) Without in any way limiting the authority of the Board to make or not to
make grants of Options hereunder, the Board shall have the authority (but not an
obligation) to include as part of any Option Agreement a provision entitling the
Optionholder to a further Option (a “Re-Load Option”) in the event the
Optionholder exercises the Option evidenced by the Option Agreement, in whole or
in part, by surrendering other shares of Common Stock in accordance with this
Plan and the terms and conditions of the Option Agreement. Unless otherwise
specifically provided in the Option, the Optionholder shall not surrender shares
of Common Stock acquired, directly or indirectly from the Company, unless such
shares have been held for more than six (6) months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes).

 

(ii) Any such Re-Load Option shall (1) provide for a number of shares of Common
Stock equal to the number of shares of Common Stock surrendered as part or all
of the exercise price of such Option; (2) have an expiration date which is the
same as the expiration date of the Option the exercise of which gave rise to
such Re-Load Option; and (3) have an exercise price which is equal to one
hundred percent (100%) of the Fair Market Value of the Common Stock subject to
the Re-Load Option on the date of exercise of the original Option.
Notwithstanding the foregoing, a Re-Load Option shall be subject to the same
exercise price and term provisions heretofore described for Options under the
Plan.

 

(iii) Any such Re-Load Option may be an Incentive Stock Option or a Nonstatutory
Stock Option, as the Board may designate at the time of the grant of the
original Option; provided, however, that the designation of any Re-Load Option
as an Incentive Stock Option shall be subject to the one hundred thousand dollar
($100,000) annual limitation on the exercisability of Incentive Stock Options
described in subsection 11(d) and in Section 422(d) of the Code. There shall be
no Re-Load Options on a Re-Load Option. Any such Re-Load Option shall be subject
to the availability of sufficient shares of Common Stock under subsection 4(a)
and the “Section 162(m) Limitation” on the grants of Options under subsection
5(c) and shall be subject to such other terms and conditions as the Board may
determine which are not inconsistent with the express provisions of the Plan
regarding the terms of Options.

 

7. NON-EMPLOYEE DIRECTOR STOCK OPTIONS

 

Without any further action from the Board, Eligible Directors and Independent
Directors shall be granted Nonstatutory Stock Options in accordance with
subsections 7(a) and 7(b) (collectively, the “Non-Employee Director Options”).
Each Non-Employee Director Option shall include the substance of the terms set
forth in subsection 7(c) through 7(k) and such other terms and conditions as
shall be determined by the Board as appropriate.

 

12.



--------------------------------------------------------------------------------

(a) Initial Grants. After April 22, 2004, each Independent Director who is
elected or appointed to the Board, and each Director who was not previously an
Independent Director who subsequently becomes an Independent Director,
automatically shall be granted a Nonstatutory Stock Option to purchase One
Hundred Thousand (100,000) shares of Common Stock on the terms and conditions
set forth herein (the “Initial Grant”) on the date such Independent Director is
elected or appointed to the Board, or in the case of a Director who was not
previously an Independent Director, on the date such Director subsequently
becomes an Independent Director.

 

(b) Annual Grants. On the day following each annual meeting of the stockholders
of the Company (the “Annual Meeting”) commencing with the Annual Meeting in
calendar year 2004, each person who is then an Eligible Director automatically
shall be granted a Nonstatutory Stock Option to purchase Ten Thousand (10,000)
shares of Common Stock on the terms and conditions set forth herein (the “Annual
Grant”).

 

(c) Term. Each Non-Employee Director Option shall have a term of ten (10) years
from the date it is granted.

 

(d) Exercise Price. Subject to the provisions of Section 5(b) regarding Ten
Percent Stockholders, the exercise price of each Non-Employee Director Option
shall be one hundred percent (100%) of the Fair Market Value of the stock
subject to the Non-Employee Director Option on the date of grant.

 

(e) Vesting. Non-Employee Director Options shall vest and become exercisable as
follows:

 

(i) An Initial Grant shall vest in twenty-four (24) equal installments on each
monthly anniversary of the date of the Initial Grant; provided however, that the
Director provides service to the Company through each such date; and provided
further, that if a Change in Control occurs, then the vesting and exercisability
of the Initial Grant shall be accelerated in full.

 

(ii) An Annual Grant shall vest in full on the day of the first anniversary of
the Annual Meeting next following its date of grant; provided, however, that the
Director provides service to the Company through each such date.

 

(f) Consideration. The purchase price of stock acquired pursuant to a
Non-Employee Director Option may be paid, to the extent permitted by applicable
statutes and regulations, in any combination of (i) cash or check, (ii) delivery
to the Company of other Common Stock owned by the Director for at least six (6)
months; (iii) deferred payment or (iv) any other form of legal consideration
that may be acceptable to the Board and provided in the Non-Employee Director
Option Agreement; provided, however, that at any time that the Company is
incorporated in Delaware, payment of the Common Stock’s “par value,” as defined
in the Delaware Corporation Law, shall not be made by deferred payment.

 

(g) Transferability. A Non-Employee Director Option shall be transferable to the
extent provided in the Non-Employee Director Option Agreement; provided however,
to the extent that the Company is subject to Section 260.140.41(d) of Title 10
of the California Code of Regulations at the time of the grant of the
Non-Employee Director Option, the Eligible Director shall not be transferable
except by will or by the laws of descent and distribution and shall be

 

13.



--------------------------------------------------------------------------------

exercisable during the lifetime of the Eligible Director only by the Eligible
Director. If the Non-Employee Director Option Agreement does not provide for
transferability, then the Non-Employee Director Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Eligible Director only by the Eligible
Director. Notwithstanding the foregoing, the Eligible Director may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Eligible Director,
shall thereafter be entitled to exercise the Non-Employee Director Option.

 

(h) Termination of Continuous Service. In the event an Eligible Director’s
Continuous Service terminates (other than upon the Eligible Director’s death or
Disability), the Eligible Director may exercise his or her Non-Employee Director
Option (to the extent that the Eligible Director was entitled to exercise it as
of the date of termination) but only within such period of time ending on the
earlier of (i) the date six (6) months following the termination of the Eligible
Director’s Continuous Service, or (ii) the expiration of the term of the
Non-Employee Director Option as set forth in the Non-Employee Director Option
Agreement. If, after termination, the Eligible Director does not exercise his or
her Non-Employee Director Option within the time specified herein, the
Non-Employee Director Option shall terminate.

 

(i) Extension of Termination Date. If the exercise of the Non-Employee Director
Option following the termination of the Eligible Director’s Continuous Service
(other than upon the Eligible Director’s death or Disability) would be
prohibited at any time solely because the issuance of shares would violate the
registration requirements under the Securities Act, then the Non-Employee
Director Option shall terminate on the earlier of (i) the expiration of the term
of the Non-Employee Director Option set forth in subsection 7(c) or (ii) the
expiration of a period of three (3) months after the termination of the Eligible
Director’s Continuous Service during which the exercise of the Non-Employee
Director Option would not violate such registration requirements.

 

(j) Disability of Eligible Director. In the event an Eligible Director’s
Continuous Service terminates as a result of the Eligible Director’s Disability,
the Eligible Director may exercise his or her Non-Employee Director Option (to
the extent that the Eligible Director was entitled to exercise it as of the date
of termination), but only within such period of time ending on the earlier of
(i) the date twelve (12) months following such termination or (ii) the
expiration of the term of the Non-Employee Director Option as set forth in the
Non-Employee Director Option Agreement. If, after termination, the Eligible
Director does not exercise his or her Non-Employee Director Option within the
time specified herein, the Non-Employee Director Option shall terminate.

 

(k) Death of Eligible Director. In the event (i) an Eligible Director’s
Continuous Service terminates as a result of the Eligible Director’s death or
(ii) the Eligible Director dies within the six-month period after the
termination of the Eligible Director’s Continuous Service for a reason other
than death, then the Non-Employee Director Option may be exercised (to the
extent the Eligible Director was entitled to exercise the Non-Employee Director
Option as of the date of death) by the Eligible Director’s estate, by a person
who acquired the right to exercise the Non-Employee Director Option by bequest
or inheritance or by a person designated to exercise the Non-Employee Director
Option upon the Eligible Director’s death, but only within the period

 

14.



--------------------------------------------------------------------------------

ending on the earlier of (1) the date eighteen (18) months following the date of
death or (2) the expiration of the term of such Non-Employee Director Option as
set forth in the Non-Employee Director Option Agreement. If, after death, the
Non-Employee Director Option is not exercised within the time specified herein,
the Non-Employee Director Option shall terminate.

 

8. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

 

(a) Stock Bonus Awards. Each stock bonus agreement shall be in such form and
shall contain such terms and conditions as the Board shall deem appropriate. The
terms and conditions of stock bonus agreements may change from time to time, and
the terms and conditions of separate stock bonus agreements need not be
identical, but each stock bonus agreement shall include (through incorporation
of provisions hereof by reference in the agreement or otherwise) the substance
of each of the following provisions:

 

(i) Consideration. A stock bonus may be awarded in consideration for past
services actually rendered to the Company or an Affiliate for its benefit.

 

(ii) Vesting. Subject to the “Repurchase Limitation” in Section 11(g), shares of
Common Stock awarded under the stock bonus agreement may, but need not, be
subject to a share reacquisition right in favor of the Company in accordance
with a vesting schedule to be determined by the Board.

 

(iii) Termination of Participant’s Continuous Service. Subject to the
“Repurchase Limitation” in Section 11(g), in the event a Participant’s
Continuous Service terminates, the Company may reacquire any or all of the
shares of Common Stock held by the Participant which have not vested as of the
date of termination under the terms of the stock bonus agreement.

 

(iv) Transferability. Rights to acquire shares of Common Stock under a stock
bonus agreement shall be transferable by the Participant only upon such terms
and conditions as are set forth in the stock bonus agreement, as the Board shall
determine in its discretion, so long as Common Stock awarded under the stock
bonus agreement remains subject to the terms of the stock bonus agreement;
provided however, to the extent that the Company is subject to Section
260.140.41(d) of Title 10 of the California Code of Regulations at the time of
the award, such rights to acquire shares of Common Stock under a stock bonus
agreement shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Participant
only by the Participant.

 

(b) Restricted Stock Purchase Awards. Each restricted stock purchase agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of the restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate restricted stock purchase agreements need not be identical, but each
restricted stock purchase agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i) Purchase Price. Subject to the provisions of Section 5(b) regarding Ten
Percent Stockholders, the purchase price under each restricted stock purchase
agreement shall be

 

15.



--------------------------------------------------------------------------------

such amount as the Board shall determine and designate in such restricted stock
purchase agreement. The purchase price shall not be less than eighty-five
percent (85%) of the Common Stock’s Fair Market Value on the date such award is
made or at the time the purchase is consummated.

 

(ii) Consideration. The purchase price of Common Stock acquired pursuant to the
restricted stock purchase agreement shall be paid either: (i) in cash at the
time of purchase; (ii) at the discretion of the Board, according to a deferred
payment or other similar arrangement with the Participant; or (iii) in any other
form of legal consideration that may be acceptable to the Board in its
discretion; provided, however, that at any time that the Company is incorporated
in Delaware, then payment of the Common Stock’s “par value,” as defined in the
Delaware General Corporation Law, shall not be made by deferred payment.

 

(iii) Vesting. Subject to the “Repurchase Limitation” in Section 11(g), shares
of Common Stock acquired under the restricted stock purchase agreement may, but
need not, be subject to a share repurchase option in favor of the Company in
accordance with a vesting schedule to be determined by the Board.

 

(iv) Termination of Participant’s Continuous Service. Subject to the “Repurchase
Limitation” in Section 11(g), in the event a Participant’s Continuous Service
terminates, the Company may repurchase or otherwise reacquire any or all of the
shares of Common Stock held by the Participant which have not vested as of the
date of termination under the terms of the restricted stock purchase agreement.

 

(v) Transferability. Rights to acquire shares of Common Stock under a restricted
stock purchase agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the restricted stock purchase
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the restricted stock purchase agreement remains subject to
the terms of the restricted stock purchase agreement; provided however, to the
extent that the Company is subject to Section 260.140.41(d) of Title 10 of the
California Code of Regulations at the time of the award, such rights to acquire
shares of Common Stock under a restricted stock purchase agreement shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Participant only by the Participant.

 

9. COVENANTS OF THE COMPANY.

 

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.

 

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable

 

16.



--------------------------------------------------------------------------------

to obtain from any such regulatory commission or agency the authority which
counsel for the Company deems necessary for the lawful issuance and sale of
Common Stock under the Plan, the Company shall be relieved from any liability
for failure to issue and sell Common Stock upon exercise of such Stock Awards
unless and until such authority is obtained.

 

10. USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

11. MISCELLANEOUS.

 

(a) Acceleration of Exercisability and Vesting. The Board shall have the power
to accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.

 

(b) Stockholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Stock Award unless and until such Participant has
satisfied all requirements for exercise of the Stock Award pursuant to its
terms.

 

(c) No Employment or other Service Rights. Nothing in the Plan or any instrument
executed or Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

(d) Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.

 

(e) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Stock Award, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for

 

17.



--------------------------------------------------------------------------------

the Participant’s own account and not with any present intention of selling or
otherwise distributing the Common Stock. The foregoing requirements, and any
assurances given pursuant to such requirements, shall be inoperative if (1) the
issuance of the shares of Common Stock upon the exercise or acquisition of
Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act or (2) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

 

(f) Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under a Stock Award by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment; (ii)
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
or acquisition of Common Stock under the Stock Award, provided, however, that
the Company shall not be authorized to withheld shares of Common Stock in excess
if the minimum statutory rates for federal or state tax purposes including
payroll taxes; or (iii) delivering to the Company owned and unencumbered shares
of Common Stock.

 

(g) Repurchase Limitation. The terms of any repurchase option shall be specified
in the Stock Award, and the repurchase price shall be the original purchase
price. To the extent required by Section 260.140.41 and Section 260.140.42 of
Title 10 of the California Code of Regulations at the time a Stock Award is
made, any repurchase option contained in a Stock Award granted to a person who
is not an Officer, Director or Consultant shall be upon the terms described
below:

 

(i) Fair Market Value. If the repurchase option gives the Company the right to
repurchase the shares of Common Stock upon termination of Continuous Status at
not less than the Fair Market Value of the shares of Common Stock to be
purchased on the date of termination of Continuous Status, then (A) the right to
repurchase shall be exercised for cash or cancellation of purchase money
indebtedness for the shares of Common Stock within ninety (90) days of
termination of Continuous Status (or in the case of shares of Common Stock
issued upon exercise of Stock Awards after such date of termination, within
ninety (90) days after the date of the exercise) or such longer period as may be
agreed to by the Company and the Participant (for example, for purposes of
satisfying the requirements of Section 1202(c)(3) of the Code regarding
“qualified small business stock”) and (B) the right terminates when the shares
of Common Stock become publicly traded.

 

(ii) Original Purchase Price. If the repurchase option gives the Company the
right to repurchase the shares of Common Stock upon termination of Continuous
Status at the lower of (A) the Fair Market Value of the shares of Common Stock
on the date of repurchase or (B) their original purchase price, then (x) the
right to repurchase at the original purchase price

 

18.



--------------------------------------------------------------------------------

shall lapse at the rate of at least twenty percent (20%) of the shares of Common
Stock per year over five (5) years from the date the Stock Award is granted
(without respect to the date the Stock Award was exercised or became
exercisable) and (y) the right to repurchase shall be exercised for cash or
cancellation of purchase money indebtedness for the shares of Common Stock
within ninety (90) days of termination of Continuous Status (or in the case of
shares of Common Stock issued upon exercise of Options after such date of
termination, within ninety (90) days after the date of the exercise) or such
longer period as may be agreed to by the Company and the Participant (for
example, for purposes of satisfying the requirements of Section 1202(c)(3) of
the Code regarding “qualified small business stock”).

 

(h) Information Obligation. To the extent required by Section 260.140.46 of
Title 10 of the California Code of Regulations, the Company shall deliver
financial statements to Participants at least annually. This Section 11(h) shall
not apply to key Employees whose duties in connection with the Company assure
them access to equivalent information.

 

12. ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a) Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to subsection 4(a) and the maximum number of securities subject to
award to any person pursuant to subsection 5(c), and the outstanding Stock
Awards will be appropriately adjusted in the class(es) and number of securities
and price per share of Common Stock subject to such outstanding Stock Awards.
The Board shall make such adjustments, and its determination shall be final,
binding and conclusive. (The conversion of any convertible securities of the
Company shall not be treated as a transaction “without receipt of consideration”
by the Company.)

 

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Stock Awards shall terminate immediately prior
to such event.

 

(c) Corporate Transaction. In the event of a Corporate Transaction, any
surviving corporation or acquiring corporation may assume any Stock Awards
outstanding under the Plan or may substitute similar stock awards (including an
award to acquire the same consideration paid to the stockholders pursuant to the
Corporate Transaction). In the event any surviving corporation or acquiring
corporation refuses to assume such Stock Awards or to substitute similar stock
awards for those outstanding under the Plan, then with respect to Stock Awards
held by Participants whose Continuous Service has not terminated as of the
effective date of the Corporate Transaction, the vesting of such Stock Awards
(and, if applicable, the time during which such Stock Awards may be exercised)
shall be accelerated in full, and the Stock Awards shall terminate if not
exercised (if applicable) at or prior to such effective date. With respect to
any other Stock Awards outstanding under the Plan, such Stock Awards shall
terminate if not exercised (if applicable) prior the effective date of the
Corporate Transaction.

 

19.



--------------------------------------------------------------------------------

(d) Change in Control. If a Change in Control occurs and within thirteen (13)
months after the effective date of such Change in Control the Continuous Service
of a Participant terminates due to an involuntary termination (not including
death or Disability) without Cause or due to a voluntary termination with Good
Reason, then the vesting and exercisability of all Stock Awards held by such
Participant shall be accelerated in full.

 

13. AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a) Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 12 relating to adjustments upon
changes in Common Stock, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary to
satisfy the requirements of Section 422 of the Code, Rule 16b-3 or any Nasdaq or
securities exchange listing requirements.

 

(b) Stockholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.

 

(c) Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.

 

(d) No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

(e) Amendment of Stock Awards. The Board at any time, and from time to time, may
amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

14. TERMINATION OR SUSPENSION OF THE PLAN.

 

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the Plan is adopted by the Board or approved by the
stockholders of the Company, whichever is earlier. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.

 

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Stock Award granted while the Plan is in
effect except with the written consent of the Participant.

 

20.



--------------------------------------------------------------------------------

15. EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective on the IPO Date, but no Stock Award shall be
exercised (or, in the case of a stock bonus, shall be granted) unless and until
the Plan has been approved by the stockholders of the Company, which approval
shall be within twelve (12) months before or after the date the Plan is adopted
by the Board.

 

16. CHOICE OF LAW.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

21.